UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03364 MAXIM SERIES FUND, INC. (Exact name of registrant as specified in charter) 8515 E. Orchard Road, Greenwood Village, Colorado 80111 (Address of principal executive offices) M.T.G. Graye President and Chief Executive Officer Maxim Series Fund, Inc. 8515 E. Orchard Road Greenwood Village, Colorado 80111 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 831-7129 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 MAXIM SERIES FUND, INC. Maxim SecureFoundationSM Balanced Portfolio Semi-Annual Report June 30, 2010 This report and the financial statements attached are submitted for general information and are not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. Nothing herein is to be considered an offer of the sale of any Portfolio of Maxim Series Fund, Inc. (the “Fund”). Such offering is made only by the prospectus(es) of the Fund, which include details as to offering price and other information. Maxim Series Fund, Inc. Financial Reports for the Six Months Ended June 30, 2010 Maxim SecureFoundationSM Balanced Portfolio MAXIM SERIES FUND, INC. MAXIM SECUREFOUNDATIONSM BALANCED PORTFOLIO STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2010 UNAUDITED ASSETS: Investments at market value, affiliated(1) $ Investments at market value, unaffiliated(2) Total assets LIABILITIES: Fees payable NET ASSETS $ NET ASSETS REPRESENTED BY: Capital stock, $.10 par value $ Additional paid-in capital Net unrealized depreciation on investments ) Overdistributed net investment income ) Accumulated net realized loss on investments ) NET ASSETS Class G $ Class G1 $ NET ASSET VALUE PER OUTSTANDING SHARE (Offering and Redemption Price) Class G $ Class G1 $ SHARES OF CAPITAL STOCK: Authorized Class G Class G1 Outstanding Class G Class G1 (1)Cost of investments, affiliated $ (2)Cost of investments, unaffiliated See notes to financial statements. MAXIM SERIES FUND, INC. MAXIM SECUREFOUNDATIONSM BALANCED PORTFOLIO STATEMENT OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2010 UNAUDITED INVESTMENT INCOME: Dividends, affiliated $ EXPENSES: Management fees Distribution fees - Class G1 Total expenses Less amount waived by distributor 6 Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments, affiliated ) Net realized loss on investments, unaffiliated ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See notes to financial statements. MAXIM SERIES FUND, INC. MAXIM SECUREFOUNDATIONSM BALANCED PORTFOLIO STATEMENT OF CHANGES IN NET ASSETS SIX MONTHS ENDED JUNE 30, 2, 2009 (INCEPTION) TO DECEMBER 31, 2009 UNAUDITED INCREASE (DECREASE) IN NET ASSETS: OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) 8 Capital gain distributions received 44 Change in net unrealized depreciation on investments ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS: From net investment income Class G ) ) Class G1 ) ) Total distributions ) ) SHARE TRANSACTIONS: Net proceeds from sales of shares Class G Class G1 Reinvestment of distributions Class G Class G1 Redemptions of shares Class G ) Class G1 ) Net increase in net assets resulting from share transactions Total increase in net assets NET ASSETS: Beginning of period 0 End of period (1) $ $ OTHER INFORMATION: SHARES: Sold Class G 36 Class G1 Issued in reinvestment of distributions Class G 14 14 Class G1 14 Redeemed Class G (4
